Citation Nr: 9929107	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-27 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for residuals of VA right eye 
surgery. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1943.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is competent medical evidence that the veteran's 
current diplopia of the right eye was caused by, or is a 
residual of, December 1995 VA right eye surgery.


CONCLUSION OF LAW

Diplopia was incurred as a residual of VA right eye surgical 
treatment.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that right eye surgery performed in 
December 1995 by VA resulted in increased eye disability.  
The veteran contends that due to the surgery, his vision has 
grown worse and is now blurry and double.  He also has 
intermittent eye pain throughout the day.  Accordingly, a 
favorable determination is requested.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1995).  See, Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  

The veteran's claim for compensation benefits pursuant to 38 
U.S.C. § 1151 was received in October 1996.  As such, the 
unamended provisions of 38 U.S.C.A. § 1151 are for 
application.

In pertinent part, unamended 38 U.S.C.A. § 1151 (West 1991) 
provides that when there is no willful misconduct by the 
veteran, additional disability or death resulting from VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  The United States Supreme Court in Brown 
v. Gardner, 115 S.Ct. 552 (1994), found that then existing 
statutory language of 38 U.S.C.A. § 1151 simply requires a 
causal connection (i.e.,  no "fault"), but that not every 
"additional disability" is compensable. 

In Brown v. Garner, 115 S. Ct. 552 (1994), the United States 
Supreme Court affirmed a decision of the United States Court 
of Veterans Appeals that had invalidated the provisions of 38 
C.F.R. § 3.358(c)(3) as in violation of the statutory rights 
granted to veterans by Congress under 38 U.S.C.A. § 1151.  
The Supreme Court held that VA was not authorized by 38 
U.S.C.A. § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non-negligent 
medical treatment, as then permitted by 38 C.F.R. 
§ 3.358(c)(3).  The Supreme Court agreed with the Court of 
Veterans Appeals that the regulation cited was contrary to 
the clear language of the statute and was therefore invalid.

In response to the Supreme Court's decision, VA amended 38 
C.F.R. § 3.358 to conform to the Gardner decision, initially 
by an interim rule promulgated in March 1995.  That rule with 
some minor changes was adopted as a final rule in May 1996, 
effective July 22, 1996.  61 Fed. Reg. 25,787 (1996).  The 
changes essentially deleted the requirement that VA be at 
fault or that an accident occur in order for compensation 
benefits to be payable under 38 U.S.C.A. § 1151.  The VA 
General Counsel, in a precedent opinion issued in March 1994, 
held that decisions of the Court of Veterans Appeals 
invalidating VA regulations do not have retroactive effect in 
relation to prior finally adjudicated claims, but should be 
given retroactive effect as they relate to claims still open 
on direct review.  VAOPGCPREC 9-94, 59 Fed. Reg. 27,307 
(1994).  Precedent opinions of the General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).

Neither the Gardner case, nor the new regulation adopted in 
its wake, changed the statutory requirement that a claimant 
have additional disability as a result of VA treatment.  
Under the provisions of 38 C.F.R. § 3.358, which became 
effective in 1996, it must be shown that additional 
disability exists and that such additional disability was 
actually acquired as a result of VA treatment or examination.  

According to 38 C.F.R. § 3.358, in determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, several considerations will 
govern.  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or aggravation of an existing disease or injury and not 
merely coincidental therewith.  In addition, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.

Post-service VA medical records show that in December 1995 
the veteran underwent right eye cataract removal, anterior 
vitrectomy, and implantation of anterior chamber intraocular 
lens.  The pre-operative and post-operative diagnosis was 
cataract, right eye, with secondary visual loss and 
functional visual impairment.  The operative report notes 
that a phacoemulsification machine failed to function, so the 
procedure was converted to an extracapsular cataract 
extraction.  

In October 1996, the veteran complained to VA of 
progressively worsening vision in the right eye and inability 
to read with the right eye, following his December 1995 
surgery.  He was provided a diagnostic impression of rule out 
glaucoma, and referred for an ophthalmology consultation.  
Physical examination during the consultation led to an 
impression of complicated surgery of the right eye, anterior 
chamber intraocular lens, cataract, intraocular pressure 
controlled.  

A VA doctor of optometry provided an undated summary and 
review of the care provided to the veteran by Optometry 
service from November 1995 through September 1996.  The 
optometrist concluded with the opinion that the veteran was 
initially seen with an uncorrected visual acuity of 20/400 
and ended with best corrected visual acuity of 20/25.  The 
optometrist noted that this was certainly an improvement.

A January 1997 opinion from a VA Chief of the Ophthalmology 
Section provided that he had reviewed the record and eye 
clinic chart for the veteran.  It was opined that during the 
veteran's December 1995 cataract extraction of the right eye, 
the common complication of vitreous loss occurred and was 
handled appropriately.  It was noted that prior to surgery, 
the veteran's best corrected vision was 20/50, but that this 
was with a high myopic correction which would be very 
difficult to tolerate.  With his glasses, at the time, his 
vision was 20/400.  After surgery, his best corrected vision 
was 20/25, as noted in the veteran's chart dated September 
23, 1996.  

The report of an October 1997 VA examination notes that the 
veteran's right eye far vision was 20/400 uncorrected and 
20/70 corrected.  It was noted that there was no diplopia.  
The diagnoses were status-post cataract surgery - complicated 
with anterior chamber intraocular lens, and secondary 
glaucoma - increased intraocular pressure, perhaps dry eye 
syndrome.  

The claims file contains a worksheet from a VA Compensation 
and Pension (C&P) eye examination dated February 19, 1999.  
Reported right eye far vision was 20/40 uncorrected and 
20/30+ corrected.  "Monocular diplopia of the right eye 
after cataract surgery" was identified.  In addition, a 
handwritten eye examination report, dated February 19, 1999, 
provides that the veteran complained of poor right eye 
vision, diplopia, discharge and pain.  It was noted the 
veteran was status post laser treatment of the right eye.  
Corrected visual acuity was 20/30 with diplopia.  Impressions 
were provided of status-post complicated cataract surgery of 
the right eye, 1995, most likely responsible for diplopia, 
decreased vision.  Blepharitis and a left eye cataract were 
also noted.  A February 26, 1999, report of glaucoma 
hemifield testing shows the results were within normal 
limits.  

Clarification of the February 19, 1999, VA examination report 
by VA examiners was sought.  In a March 1999 VA examination 
addendum report, a VA medical doctor and a VA doctor of 
optometry provide that they had reviewed the veteran's case.  
They note that the veteran did appear for a VA C&P 
examination on February 19, 1999.  They further said that the 
pressures in the both the veteran's eyes were normal, so he 
did not have chronic open-angled glaucoma in either eye at 
the present time, because neither his cupping or his 
intraocular pressures were abnormal.  Because chronic open-
angle glaucoma was not diagnosed, the visual field testing 
was not performed.  Finally, the examiners expressed the 
opinion that the veteran probably had an acute closed-angle 
glaucoma episode following the original cataract surgery, but 
that was corrected via surgical iridectomies, so now the eye 
appeared with normal pressure.  

During a June 1999 videoconference hearing before the 
undersigned Board member, the veteran testified that during a 
December 1995 surgical removal of a right eye cataract and 
implantation of a lens at the Chicago Westside VAMC, a 
machine malfunctioned and his surgery was not successful.  
The veteran said that he had been prescribed glasses before 
the surgery.  He said that before the surgery, he was able to 
drive a car, but now he would not take the chance.  Likewise, 
since the surgery he could no longer read a newspaper or text 
on the television screen.  Since the surgery, he has had 
spots that continuously move across his vision, as well as 
pain that comes and goes throughout the day.  The pain was 
sometimes an ache and was sometimes sharp.  He had a 
granulous feeling on his eye.  He said that he had double 
vision and foggy vision even while wearing glasses.  He also 
had pain and matter on his eye when he woke up.  He used a 
painkiller but it was becoming less effective since he had 
used it for so long.  In addition, since the surgery, he had 
been unable to judge distance.  It was difficult for him to 
cross the street because he could not judge the distance of 
cars and it was difficult for him to step up onto the curb.  
He had similar problems climbing stairs, and he would miss 
steps.  Although he wore glasses, his vision was blurry until 
objects were within 5 - 10 feet.  

The veteran testified that a VA doctor told him that his 
eyesight was getting worse.  Another VA doctor reportedly 
took him off of medicine prescribed by an earlier VA doctor, 
and told him that he would never see from his right eye 
again.  This latter doctor also reportedly told him that the 
veteran thought he was seeing with his right eye but was 
really seeing more out of his left eye.  The veteran also 
said that several months after the surgery, he got glasses 
from VA.  He wore them for benefit of his left eye as he 
could not see out of his right eye.  

The veteran submitted a January 1999 examination report from 
the Illinois Eye Institute indicating that the veteran's 
right eye aided visual acuity was 20/30+ far, and 20/80 near 
at 16 feet.  Unaided vision was not indicated.  The report 
provided an assessment of compound myopic astigmatism, right 
eye and left eye with presbyopia pseudophakia of the right 
eye with (anterior chamber intraocular lens); symmetric 
intraocular pressure, right eye greater than left eye; and 
cataracts of the left eye.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence supports a grant of 
compensation benefits under 38 U.S.C.A. § 1151 for increased 
right eye disability.  In so finding, the Board notes that 
the right eye visual acuity appears to have improved after 
the December 1995 surgery.  The Board also recognizes the 
development taken as to whether the veteran's December 1995 
surgery resulted in glaucoma or increased intraocular eye 
pressure.  Evidence obtained pursuant to this development, 
the March 1999 VA examination report clarification, indicates 
that it is not as likely as not that the veteran now has 
chronic, permanent glaucoma, due to his December 1995 
surgery.  

However, February 1999 VA examination reports indicate that 
it is more likely than not that the veteran currently has 
right eye diplopia, secondary to the December 1995 surgery.  
One February 1999 VA examination report provides that 
monocular diplopia of the right eye was noted after cataract 
surgery.  In addition, a second VA examination report, dated 
the same day, provides an impression of status-post cataract 
surgery of the right eye, 1995, most likely responsible for 
diplopia, decreased vision. 

On the other hand, there is no evidence, contradicting the 
February 1999 VA examination reports, that the veteran's 
diplopia of the right eye is related to his December 1995 VA 
surgery.  Nor is there any evidence that the veteran's 
diplopia is a necessary consequence of his December 1995 
surgery.  Accordingly, the Board finds that the evidence 
supports service connection for diplopia as a residual of VA 
right eye surgery, under 38 U.S.C.A. § 1151.  


ORDER

Service connection for diplopia as a residual of VA right eye 
surgery, under 38 U.S.C.A. § 1151, is granted.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

